Exhibit News Release Republic First Bancorp, Inc. February 5, 2010 REPUBLIC FIRST BANCORP, INC. REPORTS FOURTH QUARTER 2 Philadelphia, PA, February 5, 2010 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic First Bank, today announced its financial results for the period ending December 31, 2009. During the fourth quarter of 2009, the Company recorded a net loss of $2.4 million, or $0.23 per share, compared to net income of $0.2 million, or $0.02 per share, for the third quarter 2009. “The effects of the ongoing economic crisis have negatively impacted our financial results during 2009,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“As we look toward 2010, we are encouraged by the signs of economic recovery and feel very confident that we have positioned ourselves to emerge from this recession with the momentum to return to the positive results that our shareholders have been accustomed to in past years. We continued to show tremendous progress in the growth of core deposits as we revise our model to provide balance and stability to our organization in these incredibly challenging times.” “We continue to look forward to the completion of the pending merger with Metro Bancorp, Inc (“Metro”). The Company and Metro strongly believe in the potential strength of a combined organization and continue to work toward a successful outcome. Highlights Ø The Company continues to strengthen its balance sheet and focus on asset quality. Ø Core deposits increased by $217.0 million, or 43%, during the year ended December 31, 2009. Ø Liquidity continues to improve resulting in the reduction of outside borrowings by $77.3 million when compared to December 31, 2008. Ø Loans have decreased by $93.7 million over the previous 12 months as a result of the ongoing effort to reduce exposure to commercial real estate and strengthen our portfolio. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 13.14% and a Tier I Leverage Ratio of 9.36% at December 31, 2009. Ø With the addition of new talent, products, and services the Company continues to strengthen itself for competitive growth and performance. Income Statement The Company reported a net loss of $2.4 million, or $0.23 per diluted share, for the three months ended December 31, 2009, compared to net profit of $0.2 million, or $0.02 per share in the prior quarter and a net loss of $0.4 million, or $0.04 per share, for the three months ended December 31, 2008. The fourth quarter 2009 loss was attributable to a $1.6 million gross impairment charge on investment securities available for sale and a one-time adjustment of $0.9 million related to FDIC insurance premiums. Excluding theseitems, the Company’s net loss for the fourth quarter 2009 would have been approximately $0.8 million. Significant deterioration of the nation’s economy resulted in higher credit costs during 2009. The provision for loan losses was $14.2 million in 2009 compared to $7.5 million in 2008 as a result of higher charge-offs and an increase in the loan loss reserve. Net interest income was $7.0 million for the fourth quarter 2009 compared to $7.1 million for the fourth quarter 2008. The net interest margin decreased to 3.01% in the fourth quarter 2009 from 3.25% in the fourth quarter of 2008. On a year-to-date basis, net interest income was $27.4 million during 2009, compared to $28.9 million in 2008. The net interest margin decreased to 3.13% in 2009 from 3.28% in 2008. Margin compression during 2009 was driven by decreased loan volume, partially offset by reduced cost of funds for most products. Balance Sheet (dollars in thousands) % % 12/31/09 12/31/08 Change 9/30/09 Change Total assets $ 1,008,642 $ 951,980 6 % $ 952,451 6 % Total loans (net) 680,977 774,673 (12 %) 697,073 (2 %) Total deposits 882,894 739,167 19 % 823,638 7 % Total core deposits* 719,319 502,332 43 % 650,823 11 % * Core deposits equal total deposits less public and brokered certificates of deposit The Company’s ongoing effort to remix and strengthen its balance sheet continues to show progress. Net loans decreased to $681.0 million as of December 31, 2009, as the Company continues to reduce concentrations in the commercial real estate portfolio. Core deposits grew by 43% to $719.3 million as of December 31, 2009 compared to $502.3 million one year ago. Liquidity continues to improve as the Company reduced outside borrowings by $77.3 million over the past 12 months, while increasing cash and cash equivalent balances by $21.2 million over the same period. 2 Core Deposits Core deposits by type of account are as follows: (dollars in thousands) 4th Qtr 2009 % % Cost of 12/31/09 12/31/08 Change 9/30/09 Change Funds Demand noninterest-bearing $ 125,618 $ 70,814 77 % $ 92,017 37 % 0.00 % Demand interest-bearing 52,919 43,044 23 % 47,418 12 % 0.68 % Money market and savings 327,103 231,643 41 % 303,111 8 % 1.75 % Certificates of deposit 213,679 156,831 36 % 208,277 3 % 2.43 % Total core deposits $ 719,319 $ 502,332 43 % $ 650,823 11 % 1.62 % Core deposits, which exclude all public and brokered certificates of deposit, increased to $719.3 million at December 31, 2009, an increase of $217.0 million, or 43%, from December 31, 2008 and an increase of $68.5 million, or 11%, compared to September 30, 2009. Lending The following table sets forth the composition of the Company’s loan portfolio at the dates indicated. (dollars in thousands) % of % of % of 12/31/09 Total 12/31/08 Total 9/30/09 Total Commercial $ 88,926 13 % $ 97,777 13 % $ 85,881 12 % Owner Occupied 85,481 12 % 71,821 9 % 78,527 11 % Total Commercial 174,407 25 % 169,598 22 % 164,408 23 % Consumer & Residential 22,359 3 % 27,915 3 % 20,586 3 % Commercial Real Estate 497,052 72 % 585,569 75 % 524,723 74 % Gross loans $ 693,818 100 % $ 783,082 100 % $ 709,717 100 % 3 Asset Quality The Company’s asset quality ratios are highlighted below: Quarter Ended 12/31/09 12/31/08 9/30/09 Nonperforming assets / total assets 3.93 % 2.72 % 3.09 % Net loan charge-offs / average total loans 0.46 % 0.00 % 1.92 % Allowance for loan losses / gross loans 1.85 % 1.07 % 1.78 % Allowance for loan losses / non-performing loans 49.32 % 48.51 % 68.03 % Nonperforming assets / capital and reserves 47.70 % 29.54 % 34.45 % Non-performing assets were $39.6 million, or 3.93% of total assets, as of December 31, 2009 compared to $29.4 million, or 3.09%, of total assets at September 30, 2009 and $25.9 million, or 2.72%, of total assets a year earlier. The Company recorded a provision for loan losses of $1.0 million during the three months ended December 31, 2009, compared to a provision of $1.6 million for the quarter ended December 31, 2008. The allowance for loan losses as a percentage of total loans was 1.85% as of December 31, 2009, compared to 1.07% one year ago. Capital The Company’s capital regulatory ratios at December 31, 2009 were as follows: Republic First Regulatory Guidelines Bancorp, Inc. "Well Capitalized" Leverage Ratio 9.36% 5.00% Tier I Risk Based Capital 11.89% 6.00% Total Risk Based Capital 13.14% 10.00% Total shareholders’ equity was $70.3 million at December 31, 2009 which represented a book value per share of $6.59, based on common shares outstanding of approximately 10.7 million. 4 About Republic First Bank Republic First Bank is a full-service, state-chartered commercial bank, whose deposits are insured up to the applicable limits by the Federal Deposit Insurance Corporation (FDIC). The Bank provides diversified financial products through its twelve offices located in Abington, Ardmore, Bala Cynwyd, Plymouth Meeting, Media and Philadelphia, Pennsylvania and Voorhees, New Jersey. Forward Looking Statements The
